Exhibit 10.3 COMMON STOCK PURCHASE AGREEMENT This Common Stock Purchase Agreement (this “Agreement”) is made and entered into as of the 9th day of October, 2008 by, between and among America West Resources, Inc., a Nevada corporation (the “Company”), and each of Denly ACI Partners, Ltd., a Texas limited partnership (“Denly ACI”) and Dennis C. von Waaden and Sally A. von Waaden, Trustees of The von Waaden 2004 Revocable Trust (the “Trustees”) (Denly ACI and the Trustees are sometimes referred to in this Agreement, collectively, as the “Investors”). ARTICLE I. RECITALS 1.01Company.The Company was initially incorporated on July 13, 1990 and as of the date of this Agreement has only one class of its capital stock issued and outstanding, that being its $.0001 par value common stock (the “Common Stock”).The Company is engaged in the coal mining business in Utah. 1.02Consideration.Each of the Parties acknowledges that each has given and received good, valuable and present consideration to support each of the obligations of the Parties under this Agreement. ARTICLE II. TRANSACTION TO BE EFFECTED PURSUANT TO THIS AGREEMENT 2.01Issuance and Sale of Common Stock for Cash.Subject to the terms and conditions of this Agreement, at the Closing, the Company shall issue and sell to the Investors, and the Investors shall purchase from the Company, Ten Million (10,000,000) shares of Common Stock (the “Investors’ Common Stock”) for an aggregate purchase price of Two Hundred Thousand Dollars ($200,000) and being a price of approximately $.02 per share.The Investors shall purchase the Investors’ Common Stock from the Company in the following amounts between them: Investors Shares Price Denly ACI shares Trustees 3,333,333 shares $ 66,666.66 2.02Determination of Purchase Price for the Investors’ Common Stock.The Company and the Investors acknowledge that the purchase price for the Investors’ Common stock under this Agreement is fair and reasonable and has been determined by negotiation, with each of the Parties considering, among other factors, the following: (a)the fact that the Company’s principal operating subsidiary has been in bankruptcy since October of 2007; and (b)the fact that the Company has experienced continuing operating losses in 2006, 2007 and through June 30, 2008; and (c)the fact that the Company has a negative net worth in excess of ($2,500,000); and (d)the fact that at the end of 2007 a substantial number of unregistered shares of Common Stock were issued by the Company at a price of $.025 per share; and (e)the fact that the current global credit crisis has made the continued financing of the operations of the Company and its Subsidiaries very difficult. 2.03Registration Rights Agreement.When issued, the Investors’ Common Stock shall have the benefit of that certain Registration Rights Agreement to be executed by the Company in the form attached as Exhibit A to this Agreement (the “Registration Rights Agreement”). ARTICLE III. CLOSINGS 3.01Loan Agreement; Escrow Agreement.Contemporaneously with the execution of this Agreement, Investors and the Company have entered into that certain Loan Agreement (the “Loan Agreement”) pursuant to which, among other things, Investors have agreed to loan to the Company up to $2,800,000 subject to certain terms and conditions, and Investors have delivered $2,250,000 of the loan proceeds to Wells Fargo Bank, National Association (“Escrow Agent”) in accordance with that certain Escrow and Control Agreement of even date with this Agreement (the “Escrow Agreement”). 3.02Date and Place of Closing.The closing (the “Closing”) hereunder with respect to the issuance and sale of the shares of Common Stock and the consummation of the related transactions contemplated hereby shall, subject to the satisfaction or waiver of the applicable conditions set forth in Article VII, take place at the offices of Graves, Dougherty, Hearon & Moody, P.C., 401 Congress Avenue, Suite 2200, Austin, Texas 78701 at the same time and on the same date (the “Closing Date”) as the initial disbursement of loan proceeds is made by the Escrow Agent in accordance with the Loan Agreement and the Escrow Agreement. 3.03Deliveries at Closing. (a)At, or prior to, the Closing, the Company shall: (i)deliver to the Investors a copy certified by the Secretary of State of the State of Nevada of the Articles of Incorporation of the Company and all amendments thereto; (ii)deliver to the Investors a Secretary’s Certificate executed by the Secretary of the Company certifying to the incumbency of the Chief Executive Officer of the Company, and certifying to and attaching (A) the Bylaws of the Company and all amendments thereto, (B) the resolutions of the Board of Directors of the Company authorizing and approving the execution, delivery and performance of this Agreement; (iii)deliver to the Investors the opinion of the Company’s counsel, in the form acceptable to the Investors; (iv)deliver to the Investors certificate evidencing the Investors’ Common Stock in customary form and containing only the restrictive legend described in Section 5.03 below; and (v)execute and deliver to the Investors the Registration Rights Agreement. (b)At the Closing, the Investors shall: (i)deliver to the Company the purchase price for the Investors’ Common Stock; and (ii)execute and deliver to the Company the Registration Rights Agreement. ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 4.01Representations and Warranties of the Company.The Company represents and warrants to the Investors as set forth in this Article IV. 4.02Organization and Standing of the Company; Authority.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada and has all requisite corporate power to carry on its business as now conducted and as proposed to be conducted, and the Company has the corporate power to enter into and perform this Agreement and to issue and sell the Investors’ Common Stock as herein provided.The Company is duly qualified or licensed as a foreign corporation and in good standing in each jurisdiction in which the character or location of the property owned, leased or operated by it or the nature of the business conducted by it makes such qualification necessary.The Company is not in default in the performance, observance or fulfillment of any provisions of its Articles of Incorporation or bylaws. 4.03Capitalization of the Company.Immediately prior to execution of this Agreement and the Closing: (a)the authorized capital stock of the Company consists entirely of Two Hundred Million (200,000,000) shares of Common Stock, and Two Million Five Hundred Thousand (2,500,000) shares of $.0001 par value Preferred Stock (“Preferred Stock”); (b)One Hundred Ten Million Five Hundred Forty Nine Thousand One Hundred and Twenty Nine (110,549,129) shares of Common Stock are issued and outstanding, no (0) shares of Preferred Stock are issued or outstanding, and the Company has outstanding warrants, options and a right pursuant to an employment agreementto purchase and issue Common Stock in the aggregate amount of Six Million Two Hundred Thirty Eight Thousand Nine Hundred and Ninety-Nine (6,238,999) shares; (c)the Company has no issued or outstanding capital stock or obligations to issue capital stock except as set forth in subsection (b) above. 4.04Duly Issued.Upon issuance and delivery to each of the Investors of the Investors’ Common Stock against payment of the purchase price therefore pursuant to this Agreement and the Escrow Agreement, such shares will be validly issued, fully paid and non-assessable shares of Common Stock, and will be free and clear of all liens, charges, restrictions, claims and encumbrances imposed by or through the Company. 4.05Authorization.The Company has the requisite corporate power and authority to enter into this Agreement and each of the Transaction Documents required to be entered into by the Company pursuant to the terms and conditions hereof and thereof, respectively, and to perform its obligations hereunder and thereunder.This Agreement, the issuance, sale and delivery of the shares of Investors’ Common Stock have, and each of the Transaction Documents, when executed and delivered by the Company, will have been duly authorized, executed and delivered by and on behalf of the Company and will constitute the valid and binding agreements of the Company, enforceable in accordance with their respective terms, except as enforceability may be limited by bankruptcy, insolvency, reorganization or similar laws affecting creditors’ rights generally. 4.06SEC Filings; Financial Statements.The Company has provided to the Investors copies of its Form 10K SB/A filed with the Commission on April 29, 2008 for the period ended December 31, 2007, the Form 10Q filed with the Commission on August 18, 2008 for the period ended June 30, 2008, and all Form 8-K’s filed with the SEC since January 1, 2008 (collectively, the “SEC Filings”).The SEC Filings are accurate and complete in all material respects and contain all information required to be set forth in the same.The financials statements included in the SEC Filings (collectively, the “Financial Statements”) present fairly, in accordance with GAAP, the financial position and the results of operation and cash flow of the Company as of the dates and for the periods indicated therein (with any of such Financial Statements that are unaudited subject to normal audit adjustments). 4.07No Conflict.The execution, delivery and performance of this Agreement and the other Transaction Documents to which the Company is a party will not violate the Articles of Incorporation or Bylaws of the Company and will not violate any provision of law, or order of any court or governmental agency affecting the Company in any respect, and will not conflict with, result in a breach of the provisions of, constitute a default under any material agreement binding on the Company, or result in the imposition of any lien, charge, or encumbrance upon any assets of the Company that could have a Material Adverse Effect.No approval or consent from any third party not already obtained is required in connection with the execution of or performance under this Agreement or the Transaction Documents. 4.08No Material Adverse Changes.Since June 30, 2008, there have been no Material Adverse Changes other than as set forth in any of the SEC Filings. 4.09Governmental Authorization: Third Party Consents.No approval, consent, compliance, exemption, authorization or other action by, or notice to, or filing with, any Governmental Authority or any other Person in respect of any Requirement of Law, and no lapse of a waiting period under a Requirement of Law, is necessary or required in connection with the execution, delivery or performance by the Company or enforcement against the Company of this Agreement or the Transaction Documents to which any such Person is a party or the transactions contemplated thereby. 4.10Representations and Warranties in Other Agreements.The representations and warranties made by the Company in the other Transaction Documents, and in any other certificates delivered pursuant hereto or thereto, are true and correct in all material respects (except where any such representation and warranty is stated as being true only as of a specific date, in which case such representation and warranty was true and correct in all material respects on such date). 4.11Disclosure.This Agreement, The SEC Filings, the Financial Statements and the documents and certificates furnished to the Investors by the Company on or prior to the Closing do not contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements contained herein or therein, in the light of the circumstances under which they were made, not misleading.There is no fact known to the Company which the Company has not disclosed to the Investors in writing, which has had or would reasonably be expected to have a Material Adverse Effect. ARTICLE V. REPRESENTATIONS AND WARRANTIES OF INVESTORS 5.01Representations and Warranties of the Investors.Each of the Investors severally (but not jointly) represents and warrants to the Company as set forth in this Article V. 5.02Authorization; Authority.This Agreement and each of the Transaction Documents has been duly authorized and executed by such Investor (to the extent such Investor is a party to the same) and constitutes a valid agreement binding upon the Investor, enforceable in accordance with its terms (except to the extent that such enforceability may be limited by bankruptcy or similar laws affecting creditors’ rights generally or by general equitable principles).Such Investor has the full legal right, power and authority to enter into this Agreement and each of the Transaction Documents to which it is a party and to perform such Investor’s obligations hereunder and thereunder upon the terms and conditions herein and therein set forth. 5.03Securities Not Registered.Such Investor is acquiring the shares of Common Stock being purchased by such Investor hereunder for such Investor’s own account and not with a view to or for sale in connection with the distribution thereof in violation of applicable securities laws.Such Investor has been advised that the shares of the Common Stock to be issued and sold hereunder have not been registered under the Securities Act, or applicable state securities laws and that they must be held indefinitely unless the offer and sale thereof are subsequently registered under the Securities Act or any exemption from such registration is available.Such Investor acknowledges and agrees that the certificates representing the shares of the Investors’ Common Stock will bear a restrictive legend in substantially the following form: “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE SECURITIES ACT OF 1933, A “NO ACTION” LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH OFFER FOR SALE OR SALE, COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.” The Investor further acknowledges and agrees that the Company may issue appropriate “stop transfer” instructions to its transfer agent, if any, with respect to such securities and/or make appropriate notations to such effect in its own transfer records. 5.04Investment Experience, Etc.The Investor represents that such Investor (i)has such knowledge and experience in financial and business matters that such Investor is capable of evaluating the merits and risks of the purchase of the Investors’ Common Stock, (ii) has a net worth significantly in excess of the amount of the purchase price for the Investors’ Common Stock and is able to bear the economic risk of a complete loss on the purchase of the Investors’ Common Stock, and (iii)is an “accredited investor” as that term is defined in Rule 501(a) of Regulation D under the Securities Act. 5.05Finder’s Fees.The Investors have not incurred any liability for commissions or other fees to any finder, broker or agent in connection with the transactions contemplated by this Agreement. ARTICLE VI. COVENANTSOF THE COMPANY Subject to earlier expiration with respect to Section 6.10 as set forth herein, until the date Investors shall own less than ten percent (10.0%) of the Investors’ Common Stock, the Company and each Subsidiary of the Company shall: 6.01Maintenance of Corporate Existence, etc.Maintain in full force and effect its corporate existence, rights and franchises and all licenses and other rights in or to use patents, processes, licenses, trademarks, trade names or copyrights owned or possessed by it of any subsidiary and deemed by the Company to be necessary to the conduct of their business. 6.02Prompt Payment of Taxes, etc.Promptly pay and discharge, or cause to be paid and discharge, when due and payable, all lawful taxes, assessments and governmental charges or levies imposed upon the income, profits, property or business of the Company or any subsidiary; provided, however, that any such tax, assessment, charge or levy need not be paid if the validity thereof shall currently be contested in good faith by appropriate proceedings and if the Company shall have set aside on its books adequate reserves with respect thereto and provided, further, that the Company will pay all such taxes, assessments, charges or levies forthwith upon the commencement of proceedings to foreclose any lien which may have attached as security therefore. The Company will promptly pay or cause to be paid when due, or in conformance with customary trade terms or otherwise in accordance with policies related thereto adopted by the Company’s Board of Directors, all other indebtedness incident to operations of the Company. 6.03Accounts and Records.Keep true records and books of account in which full, true and correct entries will be made of all dealings or transactions in relation to its business and affairs in accordance with generally accepted accounting principles applied on a consistent basis. 6.04Compliance with Requirements of Government Authorities.Duly observe and conform to all valid requirements of governmental authorities relating to the conduct of their businesses or to their properties or assets. 6.05Visits and Inspections.Permit representatives of each Investor, from time to time, as often as may be reasonably requested, but only during normal business hours and upon reasonable prior notice, to visit and inspect its properties; inspect, audit and make extracts from its books, records and files, including, but not limited to, management letters prepared by independent accountants; and discuss with its principal officers and its independent accountants, its business, assets, liabilities, financial condition, results of operations and business prospects (and by this provision the Company authorizes such accountants to discuss the finances and affairs of the Company). 6.06Conduct of Business.Engage only in business consisting primarily of business conducted on the Closing Date and other businesses reasonably related thereto. 6.07Use of Proceeds.Use the proceeds of the sale of the Investors’
